DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-18, all the claims pending in the application, are rejected. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “display unit” and “storage system” in claims 1-6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 7, 10, 13, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Asymmetric Loss Functions and Deep Densely Connected Networks for Highly Imbalanced Medical Image Segmentation: Application to Multiple Sclerosis Lesion Detection” by Hashemi et al (hereinafter “Hashemi”).
As to independent claim 1, Hashemi discloses a tumor detection device comprising: a display unit; a storage system;  at least one processor; and the storage system storing one or more programs, which when executed by the at least one processor, causing the at least one processor to (Abstract discloses that Hashemi is directed to a 3D fully convolutional densely connected neural network which requires a computer executing stored software; Figs. 3-6 show the prediction results are displayed which requires a display unit): obtain one or more detection images (Section III(C) discloses inputting images for prediction); segment the detection images into a plurality of detection image blocks according to an input size of training data of a convolutional neural network architecture, before segmenting, each of the plurality of detection image blocks comprising coordinate values (Section III(C) discloses segmenting the testing and training images into overlapping patches, the segmentation being based on processing time considerations influenced by the image size; e.g., for an image of size 128 x 224 x 256, selecting patches with 75% overlap would require 6 times the number of ; input the detection image blocks to a preset tumor detection model to generate a plurality of image blocks of a result of the detection images; merge the plurality of image blocks of the result of detection images into a single image according to the coordinate values of each of the detection image blocks, wherein the single image displays normal areas, abnormal areas, and overlapping areas of the abnormal areas in different colors on the display unit; generate a result of detection according to color depths in the single image displayed on the display unit (Section III(C) discloses that, in both training and testing, the segmented image patches are augmented, fed into the network, and their predictions are fused which results in each voxel receiving multiple predictions from overlapping patches; the second column of Fig. 3 shows the fused predictions within which spatial relationships between the patches are preserved which requires use of the patch coordinates; as shown in Fig. 3, the predicted lesion class is displayed in color while the non-lesion class is displayed in grey, the fusion of predictions resulting in different color depths reflecting lesion detection probability, as discussed in Section III(C)).
As to claim 4, Hashemi discloses the tumor detection device as described in claim 1 (see above), further causing the at least one processor to: obtain one or more historical images; segment the historical images into a plurality of historical image blocks according to the input size of the training data of the convolutional neural network architecture; train the convolutional neural network architecture with the historical image blocks to create the tumor detection model (Section III(C) discloses that training images are segmented into image patches based on processing time considerations influenced by the image size, and the image 

Independent claim 7 recites a tumor detection method applicable in a tumor detection device with a display unit, a storage system, and at least one processor (Abstract discloses that Hashemi is directed to a 3D fully convolutional densely connected neural network which requires a computer executing stored software; Figs. 3-6 show the prediction results are displayed which requires a display unit), comprising: steps performed by the tumor detection device recited in independent claim 1. Accordingly, claim 7 is rejected for reasons analogous to those discussed above in conjunction with claim 1.
Claim 10 recites features nearly identical to those recited in claim 4. Accordingly, claim 10 is rejected for reasons analogous to those discussed above in conjunction with claim 4.

Independent claim 13 recites a non-transitory storage medium storing a set of instructions, when the instructions being executed by at least one processor of a tumor detection device, causing the at least one processor (Abstract discloses that Hashemi is directed to a 3D fully convolutional densely connected neural network which requires a computer executing stored software which is necessarily stored) to: perform steps performed by the tumor detection device recited in independent claim 1. Accordingly, claim 13 is rejected for reasons analogous to those discussed above in conjunction with claim 1. 
Claim 16 recites features nearly identical to those recited in claim 4. Accordingly, claim 16 is rejected for reasons analogous to those discussed above in conjunction with claim 4.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 8-9, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hashemi in view of U.S. Patent Application Publication No. 2019/0251694 to Han et al. (hereinafter “Han”).
As to claim 2, Hashemi discloses the tumor detection device as described in claim 1 (see above), wherein each of the detection image blocks partially overlaps with one or more of adjacent detection image blocks (Section III(C) and Fig. 3 disclose that adjacent patches overlap). Hashemi does not expressly disclose that each of the plurality of detection image blocks is rectangle. However, Han discloses that it was well known in the image-processing arts before the effective filing date of the claimed invention to utilize overlapping rectangular patches for training and input to a convolutional neural network ([0083]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hashemi to use rectangular image patches, as taught by Han, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to enhance detection accuracy.
As to claim 3, the proposed combination of Hashemi and Han teaches the tumor detection device as described in claim 2 (See above), wherein: each of the detection image blocks overlaps a half size of a longitudinally adjacent one of the detection image blocks and a half size of a widthwise adjacent one of the detection image blocks, and a quarter size of a diagonally adjacent one of the detection image blocks (The second column of Fig. 3 of Hashemi shows the claimed overlap, as reproduced below). 

    PNG
    media_image1.png
    628
    591
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    628
    591
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    628
    591
    media_image3.png
    Greyscale


Claims 8-9 recite features nearly identical to those recited in claims 2-3, respectively. Accordingly, claims 8-9 are rejected for reasons analogous to those discussed above in conjunction with claims 2-3, respectively. 

Claims 14-15 recite features nearly identical to those recited in claims 2-3, respectively. Accordingly, claims 14-15 are rejected for reasons analogous to those discussed above in conjunction with claims 2-3, respectively.

Claims 5, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hashemi in view of “Patch-based Fake Fingerprint Detection Using a Fully Convolutional Neural Network with a Small Number of Parameters and an Optimal Threshold” to Park et al. (hereinafter “Park”).
As to claim 5, Hashemi discloses the tumor detection device as described in claim 4 (see above), after causing the at least one processor to segment the historical images into a plurality of historical image blocks according to the input size of the training data of the convolutional neural network architecture, further causing the at least one processor to: delete one or more of the historical image blocks (Section III(E) discloses that, after segmenting the patches, only patches with a minimum of 10 lesion voxels are kept for training). Hashemi does not expressly disclose that the deletion of the patches is conditional upon them comprising backgrounds of more than 50% of an entire historical image block. 
Park, like Hashemi, is directed to image classification in which an image is segmented into patches for training a convolutional neural network (Abstract and Section III(A)). Park discloses that, after segmenting the image into patches, the patches are classified as background if the ratio of object pixels to total pixels in the patch is greater than 0.4, and a number of background patches are discarded to match a number of object patches (Section III(A)). That is, at least one patch having greater than 60% (which is greater than the claimed 50%) background is discarded.


Claims 11 and 17 each recite features nearly identical to those recited in claim 5. Accordingly, each of claims 11 and 17 are rejected for reasons analogous to those discussed above in conjunction with claim 5. 

Claims 6, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hashemi in view of Park and further in view of U.S. Patent Application Publication No. 2018/0075628 to Teare (hereinafter “Teare”).
As to claim 6, the proposed combination of Hashemi and Park teaches the tumor detection device as described in claim 5 (See above), further causing the at least one processor to: expand a scale of the historical image blocks based on an image augmentation technology (Section III(C) of Hashemi discloses that training image patches are augmented before being fed into the network). The proposed combination of Hashemi and Park does not expressly disclose the image augmentation technology comprising at least one of a group of image distortion, image flipping, image color and space changing, and image transformation. However, Teare discloses that it was well known in the image processing art before the effective filing date of the claimed invention to augment training patches with flip and 

Claims 12 and 18 each recite features nearly identical to those recited in claim 6. Accordingly, each of claims 12 and 18 are rejected for reasons analogous to those discussed above in conjunction with claim 6.

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fuchs (U.S. Patent Application Publication No. 2019/0295252) discloses the use of tile coordinates when merging after classification.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M CONNER whose telephone number is (571)272-1486. The examiner can normally be reached noon - 8:30 PM Monday through Thursday and Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEAN M CONNER/Primary Examiner, Art Unit 2663